Investor Contact: Randy Atkinson (954)308-7639 randalatkinson@spherion.com Media Contact: Kip Havel FOR IMMEDIATE RELEASE (800)422-3819 kiphavel@spherion.com SPHERION ANNOUNCES FOURTH QUARTER 2 FORT LAUDERDALE, Fla., February 4, 2009  Spherion Corporation (NYSE: SFN) today announced financial results for the fourth quarter and fiscal year ended December 28, 2008. Spherion President and Chief Executive Officer Roy Krause commented, Challenging economic conditions adversely impacted our Companys performance during the fourth quarter. However, cash flow was strong enabling us to reduce our net debt by nearly $40 million during the quarter. Results include a non-cash goodwill and intangible impairment charge required under accounting rules as a result of the adverse market conditions and the continued decline of our stock price. Our focus on cash flow and containment of operating costs continues to improve our financial stability and flexibility during these challenging economic times. FINANCIAL HIGHLIGHTS Fourth quarter 2008 revenues were $508 million, compared with $582 million last year. Loss from continuing operations in the fourth quarter was $126.2 million, or $2.45 per share, including $2.36 per share after tax non-cash goodwill and intangible impairment charges and $0.11 per share in restructuring and othercosts, compared with earnings of $10.0 million, or $0.18 per share, in the prior year. Adjusted earnings from continuing operations in fourth quarter 2008 were $0.8 million, or $0.02 per share compared with adjusted earnings in the same prior period of $11.1 million, or $0.20 per share. Adjusted earnings from continuing operations exclude restructuring and other charges and non-cash impairment charges in the current year, and restructuring and other charges in the prior year. Adjusted earnings before interest, taxes, depreciation and amortization (EBITDA) in the fourth quarter were $9.0 million compared with $20.8 million in the fourth quarter last year. Revenues for the full year 2008 were $2,189 million compared with $2,017 million for 2007. Adjusted earnings from continuing operations for 2008 were $12.6 million or $0.24 per share compared with $32.6 million or $0.57 per share for 2007. Adjusted EBITDA for 2008 was $54.6 million compared with $69.0 million for 2007. Net debt was $31.7 million at the end of 2008, compared with net debt of $92.9 million at the end of 2007. The Company had unused availability on its credit facilities of approximately $65 million at the end of 2008. Krause continued, We reduced SG&A by about $7 million in the fourth quarter compared with the third quarter and took additional actions at the end of the fourth quarter to reduce our first quarter 2009 SG&A in response to economic conditions. We continue to carefully watch gross profit trends and adjust operating costs to maintain appropriate cash flow levels while keeping Spherion positioned to respond positively when the economy improves. We will continue to pay down our debt, and we have ample availability under our credit facility to enable us to grow the business when the economy again begins to create jobs. 5 OPERATING PERFORMANCE Within Professional Services, fourth quarter revenues were up 6.6% due to the December, 2007 acquisition of Technisource. On an acquisition adjusted comparable basis (i.e., including the acquisitions in the prior year on a pro forma basis) revenues were down 22.8% in the quarter. Professional Services now represents 32.4% of total revenues, up from 26.6% in the fourth quarter of last year. Gross profit margins in fourth quarter 2008 were 27.0% compared with 32.0% in the prior year, reflecting the change in mix resulting from the acquisition of Technisource and a much greater relative decline of permanent placement revenue. Permanent placement revenue made up 3.9% of total Professional Services revenue in the fourth quarter compared with 8.1% in fourth quarter 2007. Selling, general and administrative expenses decreased to 23.4% of revenue in fourth quarter 2008 compared with 26.7% of revenue in the fourth quarter last year. Segment operating profit was $5.9 million or 3.6% of revenue compared with $8.1 million last year or 5.2% of revenue. Within Staffing Services, year over year revenues in the quarter were down 19.7% . Gross profit margins were 17.7% in fourth quarter 2008 compared with 19.9% in fourth quarter 2007. Selling, general and administrative expenses were unchanged as a percentage of revenues, 17.1% in both the fourth quarter of 2008 and 2007. Segment operating profit was $2.0 million or 0.6% of revenue compared with $12.1 million or 2.8% in fourth quarter 2007. OTHER ITEMS The Company conducted its annual impairment testing of goodwill and other intangible assets in fourth quarter 2008. The impairment testing was required under generally accepted accounting principles, and was not performed due to a change in the Companys business strategy. As a result of the testing, the Company was required to record a non-cash goodwill and intangible impairment charge of $149.8 million ($121.2 million after tax or $2.36 per share) due to continuing adverse market conditions, including accelerating U.S. temporary job losses in the fourth quarter and further declines in our stock price. This non-cash charge does not affect the Companys availability under its credit facility. The Company also recorded restructuring and other charges during the quarter in conjunction with its ongoing plans to adjust operating expenses to anticipated gross profit levels. The $9.5 million charge ($5.8 million after tax, or $0.11 per share) was associated with actions undertaken to reduce annualized operating expenses going into 2009 by approximately $25 million compared with the fourth quarter 2008 run rate. The Company continues to adjust operating expenses based upon customer demand and may incur further restructuring and othercharges in 2009. OUTLOOK The continuing economic volatility makes it difficult to predict with any certainty the amount of demand that will be seen in the market, and therefore management has elected not to provide revenue and earnings guidance for the first quarter of 2009. The Company believes that a combination of existing cash balances, operating cash flows and existing revolving lines of credit, taken together, provide adequate resources to fund ongoing operations. ABOUT SPHERION Spherion Corporation (NYSE:SFN) is a leading recruiting and staffing company that provides integrated solutions and breakout specialties to meet the evolving needs of companies and job candidates. As an industry pioneer for more than 60 years, Spherion has sourced, screened and placed millions of individuals in temporary, temp-to-hire and full-time jobs. With approximately 650 locations in the United States and Canada, Spherion delivers innovative workforce solutions that improve business performance. Spherion provides its services to approximately 10,000 customers, from Fortune 500 companies to a wide range of small and mid-size organizations. Employing more than 230,000 people annually through its network, Spherion is one of North Americas largest employers. Spherion operates under the following brands: Spherion Staffing Services Group for administrative, clerical and light industrial workers; Technisource for technology professionals and solutions; The Mergis Group for accounting and finance and other professional positions; Todays Office Professionals for specialty administrative personnel; and Spherion Recruitment Process Outsourcing. To learn more, visit www.spherion.com 6 This release contains statements that are forward looking in nature and, accordingly, are subject to risks and uncertainties. Factors that could cause future results to differ from current expectations include risks associated with: Competition  our business operates in highly competitive markets with low barriers to entry; Economic conditions  any significant economic downturn could result in lower revenues or a significant reduction in demand from our customers may result in a material impact on the results of our operations; Corporate strategy  we may not achieve the intended effects of our business strategy; Termination provisions - certain contracts contain termination provisions and pricing risks; Failure to perform  our failure or inability to perform under customer contracts could result in damage to our reputation and give rise to legal claims; Disposition of businesses - the disposition of businesses previously sold may create contractual liabilities associated with indemnifications provided; Business interruptions  natural disasters or failures with hardware, software or utilities could adversely affect our ability to complete normal business processes; Tax filings  regulatory challenges to our tax filing positions could result in additional taxes; Personnel - our business is dependent upon the availability of qualified personnel and we may lose key personnel which could cause our business to suffer; Litigation we may be exposed to employmentrelated claims and costs and we are a defendant in a variety of litigation and other actions from time to time; Common stock  the price of our common stock may fluctuate significantly, which may result in losses for our investors and further decreases in the Companys common stock price and market capitalization may impact our ability to comply with the NYSE continued listing standards; Government Regulation - government regulation may increase our costs; International operations  we are subject to business risks associated with our operations in Canada which could make those operations more costly; Integrating acquisitions - managing or integrating any future acquisitions may strain our resources; and Debt and debt compliance  failure to meet certain covenant requirements under our credit facility could impact part or all of our availability to borrow, and adverse conditions in the credit market may impact the Companys cost of borrowing and access to capital. These and additional factors discussed in this release and in Spherions filings with the Securities and Exchange Commission could cause the Companys actual results to differ materially from any projections contained in this release. Spherion Corporation prepares its financial statements in accordance with generally accepted accounting principles (GAAP). Organic revenue growth is a non-GAAP financial measure, which includes pro-forma revenues of acquired companies. Adjusted earnings from continuing operations is a non-GAAP financial measure, which excludes certain non-operating related charges. Items excluded from the calculation of adjusted earnings from continuing operations include interest expense related to adjustment of the Canadian purchase liability, impairment of goodwill and other intangibles, restructuring and other charges related to acquisitions and other cost reduction initiatives, and a tax valuation allowance adjustment. Adjusted EBITDA from continuing operations is a non-GAAP financial measure which excludes interest, impairment of goodwill and other intangibles, restructuring and other charges, taxes, depreciation and amortization from earnings from continuing operations. Organic growth, adjusted earnings and adjusted EBITDA from continuing operations are key measures used by management to evaluate its operations. Management includes revenues prior to acquisition date for acquired companies in the organic revenue growth calculation in order to evaluate the Companys operating performance. Organic growth, adjusted earnings and adjusted EBITDA from continuing operations should not be considered measures of financial performance in isolation or as an alternative to revenue growth or earnings from continuing operations or net earnings (loss) as determined in the Statement of Operations in accordance with GAAP, and, as presented, may not be comparable to similarly titled measures of other companies, and therefore this measure has material limitations. Items excluded from adjusted earnings from continuing operations are significant components in understanding and assessing financial performance. 7 SPHERION CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share amounts) Three Months Ended December 28, December 30, 2008 2007 Revenues $ 507,541 $ 581,600 Cost of services 402,440 446,999 Gross profit 105,101 134,601 Selling, general and administrative expenses 101,425 118,460 Goodwill and intangible asset impairment 149,793 - Amortization of intangibles 2,018 868 Interest expense 806 1,155 Interest income (87 ) (869 ) Restructuring and other charges 9,487 700 263,442 120,314 (Loss) earnings from continuing operations before income taxes (158,341 ) 14,287 Income tax benefit (expense) 32,134 (4,270 ) (Loss) earnings from continuing operations (126,207 ) 10,017 Loss from discontinued operations, net of tax (34 ) (250 ) Net (loss) earnings $ (126,241 ) $ 9,767 (Loss) earnings per share, Basic and Diluted: (Loss) earnings from continuing operations $ (2.45 ) $ 0.18 Loss from discontinued operations - - $ (2.45 ) $ 0.17 Weighted-average shares used in computation of (loss) earnings per share: Basic 51,482 55,972 Diluted 51,482 56,633 Includes sales of all company-owned and franchised offices and royalties on sales of area-based franchised offices. (2) Gross profit is revenues less temporary employee wages, employment related taxes such as FICA, federal and state unemployment taxes, medical and other insurance for temporary employees, workers' compensation, benefits, billable expenses and other direct costs. (3) Earnings per share amounts are calculated independently for each component and may not add due to rounding. 8 SPHERION CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share amounts) Twelve Months Ended December 28, December 30, 2008 2007 Revenues $ 2,189,156 $ 2,017,114 Cost of services 1,707,153 1,539,128 Gross profit 482,003 477,986 Selling, general and administrative expenses 448,615 430,289 Goodwill and intangible asset impairment 149,793 - Amortization of intangibles 8,142 1,406 Interest expense 5,703 3,746 Interest income (407 ) (4,631 ) Restructuring and other charges 11,427 700 623,273 431,510 (Loss) earnings from continuing operations before income taxes (141,270 ) 46,476 Income tax benefit (expense) 26,713 (17,339 ) (Loss) earnings from continuing operations (114,557 ) 29,137 Loss from discontinued operations, net of tax (3,932 ) (3,871 ) Net (loss) earnings $ (118,489 ) $ 25,266 (Loss) earnings per share, Basic: (Loss) earnings from continuing operations $ (2.14 ) $ 0.52 Loss from discontinued operations (0.07 ) (0.07 ) $ (2.22 ) $ 0.45 (Loss) earnings per share, Diluted: (Loss) earnings from continuing operations $ (2.14 ) $ 0.51 Loss from discontinued operations (0.07 ) (0.07 ) $ (2.22 ) $ 0.44 Weighted-average shares used in computation of (loss) earnings per share: Basic 53,490 56,234 Diluted 53,490 56,893 Includes sales of all company-owned and franchised offices and royalties on sales of area-based franchised offices. Gross profit is revenues less temporary employee wages, employment related taxes such as FICA, federal and state unemployment taxes, medical and other insurance for temporary employees, workers' compensation, benefits, billable expenses and other direct costs. (3) Earnings per share amounts are calculated independently for each component and may not add due to rounding. 9 SPHERION CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited, in thousands, except share data) December 28, December 30, Assets 2008 2007 Current Assets: Cash and cash equivalents $ 7,601 $ 15,324 Receivables, less allowance for doubtful accounts of $2,978 and $6,523, respectively 269,203 347,908 Deferred tax asset 11,198 13,413 Insurance deposits 546 6,986 Other current assets 13,884 22,606 Total current assets 302,432 406,237 Goodwill - 146,584 Property and equipment, net of accumulated depreciation of $128,323 and $109,229 respectively 67,269 78,077 Deferred tax asset 132,412 102,024 Trade names and other intangibles, net 65,856 76,776 Insurance deposits - 11,259 Other assets 16,412 23,861 $ 584,381 $ 844,818 Liabilities and Stockholders' Equity Current Liabilities: Current portion of long-term debt and revolving lines of credit $ 37,699 $ 86,035 Accounts payable and other accrued expenses 67,638 79,779 Accrued salaries, wages and payroll taxes 49,888 78,850 Accrued insurance reserves 20,145 19,174 Accrued income tax payable 1,236 1,042 Other current liabilities 13,234 16,419 Total current liabilities 189,840 281,299 Long-term debt, net of current portion 1,646 22,148 Accrued insurance reserves 16,912 20,501 Deferred compensation 12,404 17,287 Other long-term liabilities 7,391 2,923 Total liabilities 228,193 344,158 Stockholders' Equity: Preferred stock, par value $0.01 per share; authorized, 2,500,000 shares; none issued or outstanding - - Common stock, par value $0.01 per share; authorized, 200,000,000; issued 65,341,609 shares 653 653 Treasury stock, at cost, 14,006,730 and 9,443,034 shares, respectively (106,500 ) (83,681 ) Additional paid-in capital 850,653 848,628 Accumulated deficit (391,882 ) (273,393 ) Accumulated other comprehensive income 3,264 8,453 Total stockholders' equity 356,188 500,660 $ 584,381 $ 844,818 10 SPHERION CORPORATION AND SUBSIDIARIES RECONCILIATION OF NON-GAAP FINANCIAL INFORMATION (unaudited, in thousands, except per share amounts) Three Months Ended Twelve Months Ended December 28, December 30, December 28, December 30, Adjusted earnings from continuing operations $ 820 $ 11,146 $ 12,587 $ 32,612 Adjustment of tax valuation allowance - - 1,064 - Adjustment of Canadian Acquisition - - - (2,346 ) Impairment of goodwill and other intangibles, net of tax benefit (121,249 ) - (121,249 ) - Restructuring and other charges, net of tax benefit (5,778 ) (1,129 ) (6,959 ) (1,129 ) (Loss) earnings from continuing operations (126,207 ) 10,017 (114,557 ) 29,137 Loss from discontinued operations, net of tax (34 ) (250 ) (3,932 ) (3,871 ) Net (loss) earnings $ (126,241 ) $ 9,767 $ (118,489 ) $ 25,266 Per share-Diluted amounts : Adjusted earnings from continuing operations $ 0.02 $ 0.20 $ 0.24 $ 0.57 Adjustment of tax valuation allowance - - 0.02 - Adjustment of Canadian Acquisition - - - (0.04 ) Impairment of goodwill and other intangibles, net of tax benefit (2.36 ) - (2.27 ) - Restructuring and other charges, net of tax benefit (0.11 ) (0.02 ) (0.13 ) (0.02 ) (Loss) earnings from continuing operations (2.45 ) 0.18 (2.14 ) 0.51 Loss from discontinued operations, net of tax - - (0.07 ) (0.07 ) Net (loss) earnings $ (2.45 ) $ 0.17 $ (2.22 ) $ 0.44 Weighted-average shares used in computation of earnings per share 51,482 56,633 53,490 56,893 (1) Earnings per share amounts are calculated independently for each component and may not add due to rounding. RECONCILIATION OF EBITDA TO (LOSS) EARNINGS FROM CONTINUING OPERATIONS Three Months Ended Twelve Months Ended December 28, December 30, December 28, December 30, Adjusted EBITDA from continuing operations $ 8,962 $ 20,798 $ 54,620 $ 69,000 Interest income 87 869 407 4,631 Impairment of goodwill and other intangibles (149,793 ) - (149,793 ) - Restructuring and other charges (9,487 ) - (11,427 ) - Interest expense (806 ) (1,155 ) (5,703 ) (3,746 ) Depreciation and amortization (7,304 ) (6,225 ) (29,374 ) (23,409 ) (Loss) earnings from continuing operations before income taxes (158,341 ) 14,287 (141,270 ) 46,476 Income tax benefit (expense) 32,134 (4,270 ) 26,713 (17,339 ) (Loss) earnings from continuing operations $ (126,207 ) $ 10,017 $ (114,557 ) $ 29,137 EBITDA as a percentage of revenue 1.8 % 3.6 % 2.5 % 3.4 % (2) Includes depreciation and amortization from continuing operations only. 11 SPHERION CORPORATION AND SUBSIDIARIES RECONCILIATION OF NON-GAAP FINANCIAL INFORMATION (unaudited) RECONCILIATION OF YEAR-OVER-YEAR ORGANIC (1) REVENUE GROWTH Three Months Ended Twelve Months Ended December 28, 2008 December 28, 2008 Total Professional Staffing Total Professional Staffing Company Services Services Company Services Services Organic revenue growth (20.3 %) (22.8 %) (19.1 %) (9.5 %) (10.8 %) (8.8 %) Impact of acquisitions and business reclassifications 7.6 % 29.4 % (0.6 %) 18.0 % 48.2 % 6.7 % GAAP revenue growth (12.7 %) 6.6 % (19.7 %) 8.5 % 37.4 % (2.1 %) Three Months Ended December 28, 2008 Revenue Growth Rate by Skill Revenue Growth Rate by Service Total Information Finance & Total Permanent Temporary Professional Services Professional Technology Accounting Other Professional Placement Staffing Organic revenue growth (22.8 %) (23.5 %) (17.3 %) (25.6 %) (22.8 %) (50.0 %) (21.1 %) Impact of acquisitions and business reclassifications 29.4 % 41.9 % 2.3 % (3.7 %) 29.4 % 1.7 % 32.5 % GAAP revenue growth 6.6 % 18.4 % (15.0 %) (29.3 %) 6.6 % (48.3 %) 11.4 % Twelve Months Ended December 28, 2008 Revenue Growth Rate by Skill Revenue Growth Rate by Service Total Information Finance & Total Permanent Temporary Professional Services Professional Technology Accounting Other Professional Placement Staffing Organic revenue growth (10.8 %) (12.3 %) (7.6 %) (2.3 %) (10.8 %) (21.2 %) (10.0 %) Impact of acquisitions and business reclassifications 48.2 % 70.3 % 5.6 % (3.8 %) 48.2 % 6.0 % 53.3 % GAAP revenue growth 37.4 % 58.0 % (2.0 %) (6.1 %) 37.4 % (15.2 %) 43.3 % Three Months Ended December 28, 2008 Revenue Growth Rate by Skill Revenue Growth Rate by Service Total Light Total Permanent Temporary Managed Staffing Services Staffing Clerical Industrial Staffing Placement Staffing Services Organic revenue growth (19.1 %) (12.2 %) (29.8 %) (19.1 %) (56.5 %) (18.4 %) (19.9 %) Impact of acquisitions and business reclassifications (0.6 %) (2.5 %) 1.9 % (0.6 %) 0.0 % 1.3 % (14.8 %) GAAP revenue growth (19.7 %) (14.7 %) (27.9 %) (19.7 %) (56.5 %) (17.1 %) (34.7 %) Twelve Months Ended December 28, 2008 Revenue Growth Rate by Skill Revenue Growth Rate by Service Total Light Total Permanent Temporary Managed Staffing Services Staffing Clerical Industrial Staffing Placement Staffing Services Organic revenue growth (8.8 %) (5.6 %) (14.3 %) (8.8 %) (39.3 %) (8.5 %) (6.3 %) Impact of acquisitions and business reclassifications 6.7 % 7.8 % 5.0 % 6.7 % 6.1 % 10.4 % (19.0 %) GAAP revenue growth (2.1 %) 2.2 % (9.3 %) (2.1 %) (33.2 %) 1.9 % (25.3 %) Organic revenue growth is calculated assuming that all acquisitions were consumated on January 1, 2007. This calculation hasthe effect of adding revenues for the acquired businesses prior to their acquisition dates to Spherion Corporation's reported revenues. In addition, organic revenue growth is calculated assuming that business reclassifications were effective on January 1, 2007, so thatrevenues for this business are included in the same segment, skill and service in the current and prior period for purposes of calculatingyear over year growth. Effective with the first quarter of 2008, the management of certain customer contracts was transferred between operating segments,primarily to Professional Services from Staffing Services, and has been adjusted for purposes of calculating organic growth. 12 SPHERION CORPORATION AND SUBSIDIARIES SEGMENT INFORMATION (unaudited, dollar amounts in thousands) Three Months Ended Twelve Months Ended December 28, December 30, September 28, December 28, December 30, 2008 2007 2008 2008 2007 Revenues: Professional Services $ 164,682 $ 154,509 $ 181,908 $ 748,399 $ 544,878 Staffing Services 342,859 427,091 360,267 1,440,757 1,472,236 Segment revenue $ 507,541 $ 581,600 $ 542,175 $ 2,189,156 $ 2,017,114 Gross profit: Professional Services $ 44,489 $ 49,399 $ 53,314 $ 218,139 $ 181,683 Staffing Services 60,612 85,202 65,233 263,864 296,303 Segment gross profit $ 105,101 $ 134,601 $ 118,547 $ 482,003 $ 477,986 Segment SG&A: Professional Services $ (38,592 ) $ (41,324 ) $ (45,064 ) $ (181,429 ) $ (153,452 ) Staffing Services (58,650 ) (73,120 ) (59,099 ) (250,474 ) (260,844 ) Segment SG&A $ (97,242 ) $ (114,444 ) $ (104,163 ) $ (431,903 ) $ (414,296 ) Segment operating profit: Professional Services $ 5,897 $ 8,075 $ 8,250 $ 36,710 $ 28,231 Staffing Services 1,962 12,082 6,134 13,390 35,459 Segment operating profit 7,859 20,157 14,384 50,100 63,690 Unallocated corporate costs (4,183 ) (4,016 ) (4,249 ) (16,712 ) (15,993 ) Goodwill and intangible asset impairment (149,793 ) - - (149,793 ) - Amortization of intangibles (2,018 ) (868 ) (2,037 ) (8,142 ) (1,406 ) Interest expense (806 ) (1,155 ) (1,573 ) (5,703 ) (3,746 ) Interest income 87 869 69 407 4,631 Restructuring and other charges (9,487 ) (700 ) - (11,427 ) (700 ) (Loss) earnings from continuing operations before income taxes $ (158,341 ) $ 14,287 $ 6,594 $ (141,270 ) $ 46,476 MEMO: Gross profit margin: Professional Services 27.0 % 32.0 % 29.3 % 29.1 % 33.3 % Staffing Services 17.7 % 19.9 % 18.1 % 18.3 % 20.1 % Total Spherion 20.7 % 23.1 % 21.9 % 22.0 % 23.7 % Segment SG&A: Professional Services 23.4 % 26.7 % 24.8 % 24.2 % 28.2 % Staffing Services 17.1 % 17.1 % 16.4 % 17.4 % 17.7 % Total Spherion 19.2 % 19.7 % 19.2 % 19.7 % 20.5 % Segment operating profit margin: Professional Services 3.6 % 5.2 % 4.5 % 4.9 % 5.2 % Staffing Services 0.6 % 2.8 % 1.7 % 0.9 % 2.4 % Total Spherion 1.5 % 3.5 % 2.7 % 2.3 % 3.2 % Segment revenue per billing day: Professional Services $ 2,656 $ 2,492 $ 2,887 $ 2,970 $ 2,154 Staffing Services $ 5,530 $ 6,889 $ 5,719 $ 5,717 $ 5,819 Total Spherion $ 8,186 $ 9,381 $ 8,606 $ 8,687 $ 7,973 Supplemental Cash Flow and Other Information: Operating cash flow $ 35,477 $ 19,825 $ 6,754 $ 79,183 $ 56,087 Capital expenditures $ 1,716 $ 2,318 $ 2,356 $ 8,935 $ 8,324 Depreciation and amortization $ 7,303 $ 6,225 $ 7,328 $ 29,373 $ 23,409 DSO 49 50 53 49 50 Billing Days 62 62 63 252 253 13 SPHERION CORPORATION AND SUBSIDIARIES SUPPLEMENTAL FINANCIAL INFORMATION (unaudited, dollar amounts in thousands) Three Months Ended Twelve Months Ended December 28, December 30, September 28, December 28, December 30, 2008 2007 2008 2008 2007 Professional Services Revenues by Skill: Information Technology $ 127,744 $ 107,847 $ 139,614 $ 572,690 $ 362,569 Finance & Accounting 23,385 27,503 25,758 107,555 109,712 Other 13,553 19,159 16,536 68,154 72,597 Segment Revenues $ 164,682 $ 154,509 $ 181,908 $ 748,399 $ 544,878 Revenues by Service: Temporary Staffing (1) $ 158,203 $ 141,966 $ 170,216 $ 701,635 $ 489,713 Permanent Placement 6,479 12,543 11,692 46,764 55,165 Segment Revenues $ 164,682 $ 154,509 $ 181,908 $ 748,399 $ 544,878 Gross Profit Margin by Service: (As % of Applicable Revenues) Temporary Staffing 24.0 % 26.0 % 24.5 % 24.4 % 25.8 % Permanent Placement 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % Total Professional Services 27.0 % 32.0 % 29.3 % 29.1 % 33.3 % Revenues per billing day by Skill: Information Technology $ 2,060 $ 1,739 $ 2,216 $ 2,273 $ 1,433 Finance & Accounting $ 377 $ 444 $ 409 $ 427 $ 434 Other $ 219 $ 309 $ 262 $ 270 $ 287 Revenues per billing day by Service: Temporary Staffing $ 2,552 $ 2,290 $ 2,702 $ 2,784 $ 1,936 Permanent Placement $ 105 $ 202 $ 186 $ 186 $ 218 Staffing Services Revenues by Skill: Clerical $ 225,690 $ 264,668 $ 233,393 $ 940,507 $ 920,558 Light Industrial 117,169 162,423 126,874 500,250 551,678 Segment Revenues $ 342,859 $ 427,091 $ 360,267 $ 1,440,757 $ 1,472,236 Revenues by Service: Temporary Staffing $ 307,530 $ 371,012 $ 322,455 $ 1,283,529 $ 1,259,411 Managed Services (1) 32,793 50,254 34,074 141,697 189,574 Permanent Placement 2,536 5,825 3,738 15,531 23,251 Segment Revenues $ 342,859 $ 427,091 $ 360,267 $ 1,440,757 $ 1,472,236 Gross Profit Margin by Service: (As % of Applicable Revenues) Temporary Staffing 15.9 % 17.1 % 16.1 % 16.1 % 17.0 % Managed Services 28.2 % 31.9 % 28.4 % 29.4 % 30.9 % Permanent Placement 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % Total Staffing Services 17.7 % 19.9 % 18.1 % 18.3 % 20.1 % Revenues per billing day by Skill: Clerical $ 3,640 $ 4,269 $ 3,705 $ 3,732 $ 3,639 Light Industrial $ 1,890 $ 2,620 $ 2,014 $ 1,985 $ 2,181 Revenues per billing day by Service: Temporary Staffing $ 4,960 $ 5,984 $ 5,118 $ 5,093 $ 4,978 Managed Services $ 529 $ 811 $ 541 $ 562 $ 749 Permanent Placement $ 41 $ 94 $ 59 $ 62 $ 92 (1) Effective with the first quarter of 2008, the management of certain customer contracts was transferred toProfessional Services from Staffing Services. This change is being reported on a prospective basis. 14
